                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7                              IN THE UNITED STATES DISTRICT COURT
                                                                          8
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                                                                                         No. CR 17-00093 WHA
                                                                              UNITED STATES OF AMERICA,
                               For the Northern District of California




                                                                         12
                                                                         13                 Plaintiff,                                   ORDER RE MOTION
                                                                                                                                         TO QUASH SUBPOENA
                                                                         14     v.

                                                                         15   MARCUS ETIENNE, ELIZABETH
                                                                              GOBERT, CRAIG MARSHALL, and
                                                                         16   MARIO ROBINSON

                                                                         17                 Defendants.
                                                                                                                        /
                                                                         18
                                                                         19                                         INTRODUCTION

                                                                         20          In this prosecution under the Racketeer Influenced and Corrupt Organizations Act, the

                                                                         21   Violent Crimes in Aid of Racketeering Act, and other penal statutes, the City of Oakland moves

                                                                         22   to quash a Rule 17(c) subpoena. The government joins the motion. For the reasons below, the

                                                                         23   motion to quash is GRANTED IN PART AND DENIED IN PART.

                                                                         24                                           STATEMENT

                                                                         25          According to the ten-page superseding indictment, defendant Marcus Etienne was a

                                                                         26   member of the “Etienne Enterprise,” a criminal organization that ran a marijuana-trafficking

                                                                         27   operation from California to Louisiana and Texas. In March 2016, Etienne, along with certain of

                                                                         28   his co-defendants, allegedly murdered Trice Thibodeaux (“T.T.”) in furtherance of their
                                                                              marijuana-trafficking operation (Dkt. No. 37).
                                                                          1          The case schedule ordered herein set a December 21 deadline for the government to
                                                                          2   provide defendants with a trial exhibit list and a final list of witnesses for its case-in-chief. “By
                                                                          3   that same date, the government shall have produced all Brady-Giglio and Jencks Act material”
                                                                          4   (Dkt. No. 215) (emphasis added). In August 2018, Etienne’s counsel submitted an ex parte
                                                                          5   application for the issuance of a subpoena duces tecum. The subpoena directed the City of
                                                                          6   Oakland’s Police Department to produce materials related to the investigation of T.T.’s murder.
                                                                          7   A September 4 order granted Etienne’s ex parte request. The City of Oakland moved to quash
                                                                          8   the subpoena, which motion the United States sought to join (Dkt. Nos. 230, 232).
                                                                          9          The first round of oral argument on Oakland’s motion occurred on October 2. Following
                                                                         10   the hearing, an order directed counsel for the parties to meet and confer regarding the particular
                                                                         11   evidentiary items raised in Etienne’s opposition to the motion to quash. At a supplemental
United States District Court
                               For the Northern District of California




                                                                         12   hearing, government counsel explained that, following the meet and confer, additional materials
                                                                         13   had been produced to defendants pursuant to a protective order. Nevertheless, defense counsel
                                                                         14   remained skeptical of the government’s claim that certain documents sought by the subpoena did
                                                                         15   not exist. Rather, defense counsel opined that the materials simply were not in the government’s
                                                                         16   possession. Accordingly, in a subsequent evidentiary hearing, Oakland Police Sergeant Richard
                                                                         17   Vass testified as to the existence of certain documents sought by the subpoena. During his
                                                                         18   testimony, Sergeant Vass identified notes of witness interviews which had not been produced to
                                                                         19   the defense but which the United States claimed to have in its possession. Following the
                                                                         20   hearing, Oakland submitted the subpoenaed materials for in camera review. Another round of
                                                                         21   oral argument followed and the parties submitted supplemental briefing (Dkt. Nos. 242–43, 254,
                                                                         22   264, 279, 281–84). This order accordingly follows full briefing, oral argument, an evidentiary
                                                                         23   hearing, supplemental briefing, and an in camera review.
                                                                         24                                               ANALYSIS
                                                                         25          The pre-trial production of documents pursuant to a Rule 17(c) subpoena is appropriate
                                                                         26   when the following conditions are met: (1) “the documents are evidentiary and relevant”; (2)
                                                                         27   “they are not otherwise procurable reasonably in advance of trial by exercise of due diligence”;
                                                                         28   (3) “the party cannot properly prepare for trial without such production and inspection in


                                                                                                                                2
                                                                          1   advance of trial and that the failure to obtain such inspection may tend unreasonably to delay the
                                                                          2   trial”; and (4) “the application is made in good faith and is not intended as a general ‘fishing
                                                                          3   expedition.’” United States v. Nixon, 418 U.S. 683, 699–700 (1974). “A decision to enforce or
                                                                          4   quash a pretrial subpoena under [Rule] 17(c) rests within the discretion of the district court and
                                                                          5   will be disturbed on appeal only where the action was clearly arbitrary or without support in the
                                                                          6   record.” United States v. MacKey, 647 F.2d 898, 901 (9th Cir. 1981).
                                                                          7          Here, the Oakland subpoena requested:
                                                                          8                  (1)     All information related to the investigation of the homicide of
                                                                                                     Trince Thibodeaux (DOB 10/27/87) that occurred on March
                                                                          9                          22, 2016, (Oakland Police Department Case No. 2016-00907)
                                                                                                     including:
                                                                         10
                                                                                                     (a)     Any materials, notes, reports, recordings, and
                                                                         11                                  memoranda detailing interviews of witnesses, leads,
United States District Court




                                                                                                             sources of information, etc. related to the investigation;
                               For the Northern District of California




                                                                         12
                                                                                                     (b)     Any materials, notes, reports, recordings, and
                                                                         13                                  memoranda detailing the execution of any warrants
                                                                                                             and/or any searches conducted and the results thereof;
                                                                         14
                                                                                                     (c)     Any requested forensic testing, and any resulting crime
                                                                         15                                  lab reports;
                                                                         16                          (d)     Any scientific analyses of evidence;
                                                                         17                          (e)     All PDRD (body cam) video recordings related to the
                                                                                                             investigation; and
                                                                         18
                                                                                                     (f)     Any results from investigation into Mr. Thibodeaux’s
                                                                         19                                  background, including LEAPS and CLETS reports.
                                                                         20          1.      NIXON’S REQUIREMENTS ARE NOT MET.
                                                                         21          That an earlier order approved the issuance of the subpoena does not end the Nixon
                                                                         22   inquiry. With the benefit of Oakland’s arguments, this order concludes that the subpoena does
                                                                         23   not request materials with the level of specificity required by Nixon. The subpoena calls for
                                                                         24   highly relevant information yet is extremely broad in scope. Etienne does not request specific
                                                                         25   documents, but rather seeks an entire investigative file. Such a request amounts to “a blind
                                                                         26   fishing expedition seeking unknown evidence.” United States v. Reed, 726 F.2d 570, 577 (9th
                                                                         27   Cir. 1984) (citation omitted). For this reason, Oakland’s motion to quash is GRANTED, except to
                                                                         28   the limited extent explained below. This order accordingly need not reach Oakland’s argument


                                                                                                                               3
                                                                          1   that responding to the subpoena would be unreasonable because it has turned over the requested
                                                                          2   materials to the prosecution.
                                                                          3          It should be noted, however, that this order shares the defense’s skepticism of Oakland’s
                                                                          4   claim that all of the records sought in the subpoena have been turned over to the federal
                                                                          5   government. Such blunderbuss statements are often inaccurate, as has been borne out through
                                                                          6   this litigation. By Oakland’s own admission, it learned during this dispute that a report had
                                                                          7   never made it into the government’s file. That report has since been turned over to both the
                                                                          8   government and the defense. A recent filing by defendant Mario Robinson raises additional
                                                                          9   concerns that evidence originally within Oakland’s possession only very recently made it to the
                                                                         10   government and, accordingly, to the defense. On the current record, it remains unclear whether
                                                                         11   all of Oakland’s materials have, in fact, been turned over to the government. In light of this
United States District Court
                               For the Northern District of California




                                                                         12   ongoing concern, this order now addresses certain issues raised during the litigation on the
                                                                         13   instant motion to quash.
                                                                         14          2.      THE SCOPE OF BRADY.
                                                                         15          A prior notice and order already dispelled any misconception that the scheduling order in
                                                                         16   this case set a deadline on which — rather than a deadline by which — the government shall
                                                                         17   have disclosed Brady material (Dkt. No. 287). This order now addresses another Brady concern
                                                                         18   implicated by Oakland’s motion to quash.
                                                                         19          As the undersigned judge has noted in prior cases, the government is fond of saying that
                                                                         20   it knows its Brady obligations and will honor them. United States v. Cerna, 633 F. Supp. 2d
                                                                         21   1053, 1056 (N.D. Cal. 2009); United States v. Diaz, No. 05-cr-0167, 2008 WL 360582, at *1
                                                                         22   (N.D. Cal. Feb. 8, 2008). So too here. “[T]he individual prosecutor has a duty to learn of any
                                                                         23   favorable evidence known to the others acting on the government’s behalf in the case, including
                                                                         24   the police.” Kyles v. Whitley, 514 U.S. 419, 437 (1995). Where the government uses a state
                                                                         25   agency as a “lead investigating agent,” the state agency is deemed to be the government’s agent
                                                                         26   within the meaning of Brady. United States v. Price, 566 F.3d 900, 908–09 (9th Cir. 2009).
                                                                         27          In an attempt to limit its Brady obligations in this case, the government has denied any
                                                                         28   “joint investigation” between the Oakland Police Department and the federal government.


                                                                                                                               4
                                                                          1   Instead, the government claims to have “adopted” the investigation from Oakland and Oakland
                                                                          2   claims to have turned over its entire investigatory file when the case was “federalized” (Dkt.
                                                                          3   Nos. 230 at 7, 280 at 22:12–19). Whether or not there was (or currently is) a joint investigation
                                                                          4   between OPD and the FBI is less than clear. Despite the government’s representations during
                                                                          5   the various hearings on the motion to quash, during the October 23 evidentiary hearing Sergeant
                                                                          6   Vass testified that he was “the lead investigator” for OPD’s investigation into the murder of T.T.
                                                                          7   and that he “would also say that it’s somewhat also a joint investigation with the FBI, as well”
                                                                          8   (Dkt. No. 270 at 23:12–13, 24:16–23). Moreover, in its supplemental briefing, the government
                                                                          9   described Sergeant Vass as “the lead homicide investigator and FBI Task Force Officer assigned
                                                                         10   to this case” (Dkt. No. 283 at 2). Although this order notes the issue, resolution of whether or
                                                                         11   not OPD should be deemed an agent for Brady purposes is premature in light of defendants’
United States District Court
                               For the Northern District of California




                                                                         12   currently-pending motion to compel the government’s production of all Brady materials in
                                                                         13   OPD’s possession (Dkt. No. 296).
                                                                         14          Even absent a joint investigation, the fact that OPD has turned over its investigatory files
                                                                         15   to the federal government itself gives rise to a Brady duty, albeit of a narrower scope. As to the
                                                                         16   files actually provided by the state agency to the government for purposes of the “federalized”
                                                                         17   investigation, Brady requires that the prosecution team review those same files for defense
                                                                         18   evidence. But what about Brady material still languishing in the state agency’s desk drawer?
                                                                         19   Where, as here, the government disavows an agency relationship with local police for purposes
                                                                         20   of Brady, a narrowly directed and reasonable Rule 17 subpoena should be allowed. Without an
                                                                         21   alternative guarantee that all pro-defense material will be found and disclosed, Rule 17 remains
                                                                         22   an appropriate avenue for the defense to exercise its own discovery rights and engage in its own
                                                                         23   investigation. Nor would the use of Rule 17(c) in such a manner — i.e., to obtain documents that
                                                                         24   have not made it into the hands of the federal government — run afoul of Rule 16(a)(2) and our
                                                                         25   court of appeals’ Rule 16 decision in United States v. Fort, 472 F.3d 1106 (9th Cir. 2007).
                                                                         26   Because both Fort and Rule 16 govern a defendant’s right to obtain discovery from the
                                                                         27   government, a Rule 17 subpoena used to spot-check for documents not within the government’s
                                                                         28


                                                                                                                               5
                                                                          1   possession would clearly not apply. Moreover, such a narrowly-tailored subpoena would likely
                                                                          2   satisfy the requirements of Nixon and therefore be enforced.
                                                                          3          3.      JENCKS ACT STATEMENTS.
                                                                          4          As the parties recognize, a Rule 17(c) subpoena may not be used to obtain Jencks Act
                                                                          5   statements. Rule 17(h) provides: “No party may subpoena a statement of a witness or of a
                                                                          6   prospective witness under this rule. Rule 26.2 governs the production of the statement.” Rule
                                                                          7   26.2, in turn, incorporates the Jencks Act and only allows “witness statements” to be requested
                                                                          8   by a defendant after the witness has testified on direct examination. A “statement” is further
                                                                          9   defined as “(1) a written statement that the witness makes and signs, or otherwise adopts or
                                                                         10   approves; (2) a substantially verbatim, contemporaneously recorded recital of the witness’s oral
                                                                         11   statement that is contained in any recording or any transcription of a record; or (3) the witness’s
United States District Court
                               For the Northern District of California




                                                                         12   statement to a grand jury, however taken or recorded, or a transcription of such a statement.”
                                                                         13          Oakland argues that by requesting “materials, notes, reports, recordings, and memoranda
                                                                         14   detailing interviews of witnesses, leads, sources of information, etc. related to the investigation,”
                                                                         15   the subpoena requests witness “statements” protected by Rule 17(h). As a general matter,
                                                                         16   although Oakland did not identify particular items in its files that fall within Rule 26.2(f)’s
                                                                         17   definition of a “statement,” this order agrees that the production of true witness statements would
                                                                         18   be precluded by the Jencks Act (until the deadline agreed to by the parties and set forth in the
                                                                         19   scheduling order).
                                                                         20          In its supplemental submission the government argues that the officer notes submitted for
                                                                         21   in camera review are Jencks Act statements because Sergeant Vass may be a government
                                                                         22   witness. This order disagrees for two reasons. First, the government’s description of Sergeant
                                                                         23   Vass as “the lead homicide investigator and FBI Task Force Officer assigned to this case” is
                                                                         24   insufficient to show that he will be a trial witness for the prosecution. Second, “[a] government
                                                                         25   agent’s rough notes will not be Jencks Act statements when they are not complete, are truncated
                                                                         26   in nature, or have become an unsiftable mix of witness testimony, investigator’s selections,
                                                                         27   interpretations, and interpolations.” United States v. Mincoff, 574 F.3d 1186, 1200 (9th Cir.
                                                                         28   2009) (citation omitted); see also United States v. Reed, 575 F.3d 900, 921 (9th Cir. 2009).


                                                                                                                                6
                                                                          1   Here, nothing in the rough agent notes indicate that they were adopted or affirmed nor do they
                                                                          2   indicate they were substantially verbatim recitals of the witness’ statements recorded
                                                                          3   contemporaneously with the making of the statements.
                                                                          4          Having gone to such lengths to get to the bottom of this problem, and because the
                                                                          5   government’s original representation that it had all of Oakland’s files turned out to be
                                                                          6   incomplete, the Court will allow defense counsel to copy and inspect the officer notes lodged for
                                                                          7   in camera review pursuant to an attorney’s-eyes-only protective order. In order to allow any
                                                                          8   party the opportunity to seek emergency relief from our court of appeals, defense counsel may
                                                                          9   not inspect or copy the notes until DECEMBER 10. Except for these select documents, the motion
                                                                         10   to quash is GRANTED for failing to meet the requirements of Nixon.
                                                                         11                                            CONCLUSION
United States District Court
                               For the Northern District of California




                                                                         12          To the extent stated above, the motion to quash is GRANTED. Robinson’s motion for
                                                                         13   joinder is GRANTED. The government’s motion for joinder is DENIED AS MOOT.
                                                                         14
                                                                         15          IT IS SO ORDERED.
                                                                         16
                                                                         17   Dated: December 2, 2018.
                                                                                                                                   WILLIAM ALSUP
                                                                         18                                                        UNITED STATES DISTRICT JUDGE
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               7
